DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mackenzie (US 5408244).

Claim 1: Mackenzie discloses An electromagnetic-wave-transmissive module of a vehicle radar, through which an electromagnetic wave radiated from an antenna of a radar mounted within a vehicle is transmitted (col 1 lines 14-17, 25-29, col 4 lines 43-58 disclosing a vehicular radar application), the electromagnetic-wave-transmissive module comprising: 
one or more of a radome and a transmissive cover, wherein the radome covers the antenna and where the transmissive cover is disposed to be spaced apart from a front side of the antenna and through which a radio wave radiated from the antenna and then transmitted through the radome is subsequently transmitted (fig 7 elements 54, 56, col 6 line 65 – col 7 line 5) 
wherein at least one coating layer, which includes polytetrafluoroethylene (PTFE) (col 7 line 27) and which has a dielectric permittivity higher than a dielectric permittivity of air and lower than a dielectric permittivity of the radome and the transmissive cover (col 7 line 35-40, 60-68), is formed on a surface of at least one of the radome and the transmissive cover (fig 7 elements 52, 58, 60, col 6 line 65 – col 7 line 5)

Claim 2: Mackenzie discloses the at least one coating layer is a dome coating layer formed on at least one surface of the radome, among surfaces thereof (fig 7 elements 52, 58, 60, col 6 line 65 – col 7 line 5)

Claim 3: Mackenzie discloses the dome coating layer includes a first dome coating layer formed on a surface of the radome facing an antenna (fig 7 elements 52, 58, 60, col 6 line 65 – col 7 line 5)

Claim 4: Mackenzie discloses the dome coating layer includes a second dome coating layer formed on a surface of the first dome coating layer facing the antenna, and a dielectric permittivity of the second dome coating layer is lower than a dielectric permittivity of the first dome coating layer (fig 7 elements 52, 58, 60, col 6 line 65 – col 7 line 5, col 7 line 35-40, 60-68),
Claim 5: Mackenzie discloses the dome coating layer includes a third dome coating layer formed on an opposite surface of the surface of the radome facing the antenna (col 7 line 35-40, 60-68),

Claim 6: Mackenzie discloses the at least one coating layer is a cover coating layer formed on at least one surface of the transmissive cover, among surfaces thereof (fig 7 elements 52, 58, 60, col 6 line 65 – col 7 line 5)

Claim 7: Mackenzie discloses the cover coating layer includes a first cover coating layer formed on a surface of the transmissive cover facing a radome (fig 7 elements 52, 58, 60, col 6 line 65 – col 7 line 5)

Claim 8: Mackenzie discloses the cover coating layer includes a second cover coating layer formed on a surface of the first cover coating layer facing the radome, and a dielectric permittivity of the second cover coating layer is lower than a dielectric permittivity of the first cover coating layer (fig 7 elements 52, 58, 60, col 6 line 65 – col 7 line 5, col 7 line 35-40, 60-68),

Claim 9: Mackenzie discloses the cover coating, layer includes a third dome coating layer formed on an opposite surface of the surface of the transmissive cover facing the radome (fig 7 elements 52, 58, 60, col 6 line 65 – col 7 line 5)

Claim 10: Mackenzie discloses the at least one coating layer has a dielectric permittivity of about 1.7 to 3.0 (col 8 lines 13-18)

Claim 12: Mackenzie discloses the at least one coating layer has a thickness of about 1 to 100 um (col 8 line 9-11, 21-22, col 9 lines 56-59, col 10 lines 10-11)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackenzie (US 5,408,244).
Claim 11: Mackenzie discloses the coating layer being polytetrafluoroethylene (PTFE) fibers in a resin matrix (col 7 lines 12-29).
While Mackenzie is silent as to the limitation that the at least one coating layer has a surface roughness of about 2.0 or less based on Ra, these are considered well-known and inherent properties of Teflon coating layers.  As such, it would have been obvious to one of ordinary skill in the art to choose surface roughness characteristics in order to satisfy design goals for the low dielectric material of Mackenzie.  

Claim 13: Mackenzie discloses the coating layer being polytetrafluoroethylene (PTFE) fibers in a resin matrix (col 7 lines 12-29).
While Mackenzie is silent as to the limitation that an impregnating material contained in the at least one coating layer has a particle size of about 50 nm to 1 um., these are considered well-known and inherent properties of Teflon coating layers.  As such, it would have been obvious to one of ordinary skill in the art to choose PTFE particle size characteristics in order to satisfy design goals for the low dielectric material of Mackenzie.  
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER M BYTHROW/Primary Examiner, Art Unit 3648